                     IN THE UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF OHIO
                                EASTERN DISTRICT

In re:                                            )        Case No. 17-17361
                                                  )
RICHARD M. OSBORNE,                               )        Chapter 7
                                                  )
         Debtor.                                  )        Judge Arthur I. Harris

             TRUSTEE’S MOTION FOR PRODUCTION OF DOCUMENTS BY
                               CNB BANK, INC.

         Kari B. Coniglio (the “Trustee”), the chapter 7 trustee for the bankruptcy estate of Richard

M. Osborne (the “Debtor”), moves for an order requiring CNB Bank, Inc.(“CNB”) to produce

certain documents on or before Wednesday, March 11, 2020 at 5:00 PM ET or another date and

time that is mutually agreeable to the Trustee and CNB.

         Rule 2004(c) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”)

provides for the production of documents on issuance of an appropriate subpoena in accordance

with Rule 45 of the Federal Rules of Civil Procedure (the “Rules”), which is made applicable to

this proceeding by Bankruptcy Rule 9016. The Trustee is prepared to issue a subpoena requesting

the production of documents identified on Exhibit 1 in accordance with Bankruptcy Rule 9016 on

entry of an order pursuant to Bankruptcy Rule 2004.

         The Trustee thus seeks documents in CNB’s possession and control related to the financial

affairs of the Debtor, property of the Debtor’s estate, and matters which may affect the

administration of the estate. Specifically, the documents requested by the Trustee seek information

relating to accounts with CNB, loans and loan sales between CNB and the Debtor or entities in

which the Debtor has a membership interest, and transcripts of testimony given by the Debtor or

related persons concerning property of the Debtor or entities in which the Debtor has a membership

interest. The specific documents requested are identified on Exhibit 1.


                                                  1


17-17361-aih       Doc 818     FILED 02/11/20         ENTERED 02/11/20 15:35:39         Page 1 of 4
       The documents in CNB’s possession and control are necessary for the Trustee to administer

the Debtor’s estate. According to Schedule A/B, the Debtor has an interest in over one hundred

properties and has membership interests in over two hundred entities, some of which own real

property. The Trustee has learned that the Debtor ignored business formalities, transferring money

and property between the entities with little documentation. With the information requested in this

request for documents, the Trustee can better understand the Debtor’s financial condition.

       WHEREFORE, the Trustee requests that the Court (1) order CNB to produce to the Trustee

at 200 Public Square, Suite 1400, Cleveland, Ohio 44114 the documents requested in connection

with the subpoena on or before Wednesday, March 11, 2020 at 5:00 PM ET or another date and

time that is mutually agreeable to the Trustee and CNB, and (2) deem the provisions of Rule

45(a)(4) satisfied by the filing of this motion.

                                                   Respectfully submitted,

                                                   /s/ Patrick R. Akers
                                                   Drew T. Parobek (0016785)
                                                   Elia O. Woyt (0074109)
                                                   Carrie M. Brosius (0075484)
                                                   Patrick R. Akers (0095985)
                                                   VORYS, SATER, SEYMOUR AND PEASE LLP
                                                   200 Public Square, Suite 1400
                                                   Cleveland, Ohio 44114
                                                   (216) 479-6100
                                                   (216) 479-6060 (facsimile)
                                                   dtparobek@vorys.com
                                                   eowoyt@vorys.com
                                                   cmbrosius@vorys.com
                                                   prakers@vorys.com

                                                   Counsel to the Trustee




                                                   2


17-17361-aih      Doc 818      FILED 02/11/20          ENTERED 02/11/20 15:35:39      Page 2 of 4
                                CERTIFICATE OF SERVICE

       I certify that on February 11, 2020, a copy of the foregoing Trustee’s Motion for Production

of Documents by CNB Bank, Inc. was served via the Court’s Electronic Case Filing System on the

following who are listed on the Court’s Electronic Mail Notice List:

          Patrick R. Akers, prakers@vorys.com
          Gregory P. Amend, gamend@bdblaw.com
          Alison L. Archer, alison.archer@ohioattorneygeneral.gov
          Richard M. Bain, rbain@meyersroman.com
          Adam S. Baker, abakerlaw@sbcglobal.net,
          Austin B. Barnes, III, abarnes@sandhu-law.com
          Robert D. Barr, rbarr@koehler.law
          David T. Brady, DBrady@Sandhu-Law.com
          Carrie M. Brosius, cmbrosius@vorys.com
          Kari B. Coniglio, kbconiglio@vorys.com
          LeAnn E. Covey, bknotice@clunkhoose.com
          Gregory M. Dennin, greg@gmdlplaw.com
          Richard W. DiBella, rdibella@dgmblaw.com
          Melody A. Dugic, mgazda@hendersoncovington.com
          Bryan J. Farkas, bjfarkas@vorys.com
          Scott D. Fink, ecfndoh@weltman.com
          Stephen R. Franks, amps@manleydeas.com
          Stephen John Futterer, sjfutterer@sbcglobal.net
          Michael R. Hamed, mhamed@kushnerhamed.com
          Heather E. Heberlein, hheberlein@bdblaw.com
          Dennis J. Kaselak, dkaselak@peteribold.com
          Christopher J. Klym, bk@hhkwlaw.com
          Matthew H. Matheney, mmatheney@bdblaw.com
          Shannon M. McCormick, bankruptcy@kamancus.com
          Kelly Neal, kelly.neal@bipc.com
          David M. Neumann, dneumann@meyersroman.com
          Timothy P. Palmer, timothy.palmer@bipc.com
          Drew T. Parobek, dtparobek@vorys.com
          Tricia L. Pycraft, tpycraft@ccj.com
          Kirk W. Roessler, kroessler@walterhav.com
          John J. Rutter, jrutter@ralaw.com
          Frederic P. Schwieg, fschwieg@schwieglaw.com
          Michael J. Sikora, III, msikora@sikoralaw.com
          Nathaniel R. Sinn, nsinn@bdblaw.com
          Rachel L. Steinlage, rsteinlage@meyersroman.com
          Andrew M. Tomko, atomko@sandhu-law.com

                                                3


17-17361-aih     Doc 818     FILED 02/11/20         ENTERED 02/11/20 15:35:39         Page 3 of 4
         Jeffrey C. Toole, toole@buckleyking.com
         Michael S. Tucker, mtucker@ulmer.com
         Phyllis A. Ulrich, bankruptcy@carlisle-law.com
         Leslie E. Wargo, Leslie@Wargo-Law.com
         Elia O. Woyt, eowoyt@vorys.com
         Maria D. Giannirakis, maria.d.giannirakis@usdoj.gov
         Scott R. Belhorn, Scott.R.Belhorn@usdoj.gov



                                             /s/ Patrick R. Akers
                                             Patrick R. Akers (0095985)

                                             Counsel to the Trustee




                                            4


17-17361-aih   Doc 818     FILED 02/11/20       ENTERED 02/11/20 15:35:39   Page 4 of 4
